Citation Nr: 0632677	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-44 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
Aid and Attendance/Housebound. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2004, a 
statement of the case was issued in November 2004, and a 
substantive appeal was received in December 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that the RO has denied the veteran's SMC claim on 
the basis that the veteran's nonservice-connected seizure 
disorder is in large part responsible for the claimed status 
of housebound and/or in need of the regular aid and 
attendance of another person.  At a February 2006 Board 
videoconference hearing, the veteran effectively raised a 
claim of service connection for a seizure disorder as 
secondary (by aggravation) to his service-connected post-
traumatic stress disorder (PTSD).  Should the veteran prevail 
with his service connection for seizure disorder claim, his 
claim for SMC would be impacted since he would have an 
additional service-connected disability.  The Board views the 
newly raised issue as inextricably intertwined with the SMC 
issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).  Appellate review would therefore not be 
appropriate at this time. 

With regard to the service connection issue, the Board notes 
that e-mail statements from a medical doctor were received at 
the Board in February 2006, and the RO's attention is 
directed to this evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to develop and adjudicate the veteran's 
claim of service connection for a seizure 
disorder, to include all necessary notice 
under the Veterans Claims Assistance Act 
of 2000 and implementing regulations 
(VCAA), as well as any assistance 
required by VCAA  (such as obtaining 
evidence and scheduling any necessary VA 
examination with medical opinion, etc.).  
If service connection for a seizure 
disorder is denied, then the veteran and 
his representative should be furnished 
notice of appellate rights and procedures 
so that the veteran may have the 
opportunity to file a notice of 
disagreement if he wishes to initiate an 
appeal as to that issue.  

2.  After completion of the above, the RO 
should review the record pertinent to the 
SMC issue.  After undertaking any 
additional development which the RO may 
deem necessary as to this issue, the RO 
should determine if entitlement to SMC is 
warranted.  If this benefit remains 
denied, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

If any issue remains in appellate status after completion of 
the above actions, then the case should be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


